1 Reported in 207 N.W. 20.
Defendant H.A. Bengston appeals from an order of the municipal court of the city of Minneapolis denying his motion to vacate a judgment against him and permit him to answer and defend.
The summons and complaint were served in December, 1923. The defendants failed to answer or appear in any manner. Judgment was entered in July, 1924. This application was made in May, 1925.
Appellant claims that he did not answer because he went to plaintiffs' attorney and secured a promise to drop the action. The attorney asserts that he made no such promise, that the appellant talked with him about making a settlement, but made no definite proposition and that no agreement was reached. Each party submitted a number of affidavits setting forth his own claims and denying those of the other party. It is a case of conflicting evidence in which this court does not disturb the ruling of the trial court.
Order affirmed. *Page 495